ROBINSON, J.
1. An accommodation note, held by a privately and solely owned bank, does not devolve upon the heirs of the owner of such bank, by descent, upon the death of such owner.
2. Such heirs do not have even a beneficial interest in such note or its proceeds.
3. A transfer of such note by the heirs of such deceased owner of such bank does not invest the transferee with any title to such note.
4. Where an incorporated bank, without authority, seizes the assets of such a privately owned bank, upon the death of the owner, and administers its estate, it thereby becomes a trustee de son tort for the benefit of creditors, and may be required to account for its trusteeship.
_ 5. A court of equity may entertain an action by the superintendent of banks of this state, or by any other trustee as liquidator of such seizing bank, against the maker of an accommodation note to the bank so seized; but his recovery upon such note must be predicated upon a showing that the assets of such seized bank and the assets of the estate of the private owner of such bank, undiminished by diversion or distribution, are or were insufficient to pay the indebtedness of the privately owned bank, and his recovery will be limited to such sum as will cover such deficiency.
(Marshall, CJ., Day, Allen and Matthias, JJ., concur.)